United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.M., Appellant
and
DEPARTMENT OF THE TREASURY,
INTERNAL REVENUE SERVICE, Austin, TX,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 06-1657
Issued: January 23, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 17, 2006 appellant filed a timely appeal of a December 28, 2005 merit decision
of the Office of Workers’ Compensation Programs which denied her claim for a recurrence of
disability. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of this case.
ISSUE
The issue is whether appellant has established that she sustained a recurrence of disability
due to her accepted employment injury.
FACTUAL HISTORY
On April 25, 2005 appellant, a 47-year-old mail extractor, filed an occupational disease
claim alleging that on April 4, 2005 she first realized the tingling in her left arm and fingers was
employment related. On the back of the form the employing establishment noted that she had

been detailed as part of a reasonable accommodation.1 Appellant stopped work on April 5, 2005
and returned to work on April 8, 2005. The Office accepted the claim for elbow/forearm and
shoulder/arm strain/sprain.
The Office received medical reports and duty status forms (Form CA-17) by Dr. Julius
Cantu, a treating physician; rehabilitation treatment notes; and a May 22, 2005 report by
Dr. Anand Joshi, a treating Board-certified physiatrist and pain specialist, detailing a pain
evaluation for appellant’s left shoulder and back.
Appellant submitted copies of an offer of light/limited duty and an amendment to an offer
of limited duty/light duty from the employing establishment and reports from Dr. Cantu. The
employing establishment noted that she had been released to light duty by Dr. Cantu as of
April 27, 2005 with work restrictions. Based upon the May 3 and 12, 2005 reports by appellant’s
treating physician, the employing establishment offered her a light-duty job effective May 12,
2005 working four hours per day. The restrictions, which the employing establishment
incorporated in the position, included four hours instead of seven hours of simple grasping and
fine manipulation and no reaching above the shoulder. Appellant accepted the amended lightduty job offer on May 31, 2005. In the amended job offer, the employing establishment noted
“the revised work restrictions submitted by your physician on May 26, 2005” due to her accepted
employment injury.
In a June 6, 2005 attending physician’s report, Dr. Cantu diagnosed left shoulder and
elbow strain due to appellant’s duties of sorting and opening mail on a daily basis. He indicated
that appellant was totally disabled for the period May 26 through June 28, 2005 and had a partial
disability for the period April 26 to May 25, 2005.
Appellant filed a claim for compensation (Form CA-7) for intermittent compensation for
the period April 4 to July 2, 2005 and attached corresponding time analysis forms.
In a letter dated August 5, 2005, the Office informed appellant that her CA-7 forms,
claiming compensation for the period April 4, 2005 and ongoing, had been received. It noted
that she was requesting compensation for 67.70 hours for the period April 6 to May 25, 2006.
Appellant was informed that the Office would pay her for 27 hours for the period April 26 to
May 26, 2005. The Office noted that the record contained no medical evidence showing that she
sought medical treatment. With respect to the compensation claimed, effective May 28, 2005,
the Office informed appellant that, when a claimant is working in a limited-duty position and
stops work this is considered a recurrence of injury. The Office allotted appellant 30 days to
provide medical and factual information to support her recurrence claim.
Subsequent to the August 5, 2005 letter, appellant submitted progress notes and duty
status reports by Dr. Cantu and physical therapy notes reporting on her progress.
By decision dated September 21, 2005, the Office denied appellant’s claim for a
recurrence of disability due to her accepted employment injury.

1

The record indicates that appellant was granted her request for a reasonable accommodation in November 2004.

2

Subsequent to the Office’s decision, appellant submitted additional wage-loss claims for
intermittent wage loss with supporting time analysis forms for the period September 19 to
November 25, 2005 and medical evidence.
In progress notes dated July 28 and August 17, 2005 by Dr. Cantu, appellant related that
she continued to experience left shoulder pain. Dr. Cantu also diagnosed a rotator cuff tear based
upon a May 27, 2005 magnetic resonance imaging (MRI) scan in the July 28, 2005 progress
note. In the August 17, 2005 notes, he related that appellant remained off work “to avoid further
aggravation of her work injuries.” Under objective evidence, Dr. Cantu related:
“[Appellant] [p]resents with continue diminished [left upper extremity] muscle
strength with increased pain to quick movements of [left upper extremity]
especially reaching in front of her, overhead reaching and to resistance especially
in ranges of abduction and flexion.”
In a September 19, 2005 unsigned report by Dr. Scott W. Spann, a Board-certified
orthopedic surgeon, and Dr. James Remkus, a Board-certified internist and diagnostic
radiologist, reviewed the results of an MRI scan and options for treatment. The physicians
diagnosed left shoulder joint pain, rotator cuff tear and subacromial impingement syndrome.
On October 3, 2005 appellant requested reconsideration and submitted evidence in
support of her request. The evidence included a May 27, 2005 MRI scan, progress notes for the
period May 11 to September 8, 2005 and an April 26, 2005 consultation report by Dr. Cantu and
an April 8, 2005 report by Dr. Rita M. Schultz, a treating Board-certified family medicine
practitioner. In his April 26, 2005 report, Dr. Cantu diagnosed left shoulder and elbow strain. A
physical examination revealed “tenderness to even moderate palpation” of the left shoulder and
elbow. In her April 8, 2005 report, Dr. Schultz diagnosed a left shoulder injury due to repetitive
motion and requested modification of appellant’s job duties to reduce use of her left shoulder and
arm.
In the various progress notes, Dr. Cantu diagnosed various conditions including left
shoulder strain, left elbow strain and rotator cuff tear as seen by a May 27, 2005 MRI scan.
By decision dated December 28, 2005, the Office denied appellant’s request for
modification.2
LEGAL PRECEDENT
When an employee, who is disabled from the job she held when injured on account of
employment-related residuals, returns to a light-duty position or the medical evidence of record
establishes that she can perform the light-duty position, the employee has the burden to establish
2

The Board notes that, following the December 28, 2005 decision, the Office received additional evidence.
However, the Board may not consider new evidence on appeal. See 20 C.F.R. §§ 501.2(c); Donald R. Gervasi,
57 ECAB ___ (Docket No. 05-1622, issued December 21, 2005); Rosemary A. Kayes, 54 ECAB 373 (2003). The
Board also notes that appellant filed a request for reconsideration on February 8, 2006, however, since the Office has
not rendered a final decision addressing her request, the Board, has no jurisdiction to consider it. See 20 C.F.R.
§ 501.2(c).

3

by the weight of the reliable, probative and substantial evidence a recurrence of total disability
and that she cannot perform the light-duty position. As part of this burden of proof, the
employee must show either a change in the nature and extent of the injury-related condition or a
change in the nature and extent of the light-duty job requirements.3
A recurrence of disability is defined under the Offices implementing federal regulations
as the inability to work after an employee has returned to work, caused by a spontaneous change
in a medical condition which had resulted from a previous injury or illness without an
intervening injury or new exposure to the work environment that caused the illness.4
ANALYSIS
The Office accepted appellant’s claim for elbow/forearm and shoulder/arm strain/sprain.
Appellant filed claims for compensation for the period April 6 to November 25, 2005. She
stopped work on the date of the injury and returned to full-duty work on April 8, 2005.
Appellant filed a claim for compensation for 67.70 hours for the period. However, the Office
authorized payment for 27 hours for the period April 26 to May 26, 2005 and found that
appellant was not entitled to payment for the remaining 40.70 hours due to the lack of supporting
medical evidence. Subsequently, she was offered a light-duty position with restrictions including
working four hours per day and no reaching above the shoulder, which she accepted. The Office
informed her that with respect to the compensation claimed effective May 28, 2005 this was
considered a recurrence of disability.
In support of her claim, appellant submitted progress notes and duty status reports and
reports from Dr. Cantu. Dr. Cantu first examined her on April 26, 2005 and diagnosed left
shoulder and arm strain. In a June 6, 2005 attending physician’s report, he diagnosed left
shoulder and elbow strain due to her duties of sorting and opening mail on a daily basis. He
concluded that appellant was totally disabled for the period May 26 through June 28, 2005.
Dr. Cantu, in progress notes dated July 28 and August 17, 2005, reported that she continued to
have shoulder pain. In the July 28, 2005 report, he diagnosed a rotator cuff tear. In the
August 17, 2005 progress notes, Dr. Cantu indicated that appellant was to remain off work to
prevent further aggravation. He provides no explanation or medical rationale explaining why she
was totally disabled for the period May 26 through June 28, 2005. Dr. Cantu does not discuss
appellant’s job duties or explain how the employment-related condition had changed such that
she could not continue the limited-duty job which was based on restrictions he set. In a July 28,
2005 report, Dr. Cantu diagnosed a right rotator cuff tear, which the Office has not accepted as
employment related. As to placing appellant off work to prevent further aggravation of her
condition, the Board has held that fear of future injury is not compensable under the Federal
Employees’ Compensation Act.5 For the reasons set forth above, Dr. Cantu’s reports are
insufficient to establish that her accepted conditions caused disability for the period claimed.
3

Bryant F. Blackmon, 57 ECAB ___ (Docket No. 04-564, issued September 23, 2005); Terry R. Hedman,
38 ECAB 222 (1986).
4

20 C.F.R. 10.5(x).

5

See Mary Geary, 43 ECAB 300 (1991); Gaetan F. Valenza, 39 ECAB 1349 (1988).

4

An unsigned September 19, 2005 report by Dr. Spann and Dr. Remkus which diagnosed
left shoulder joint pain, rotator cuff tear and subacromial impingement syndrome is of no
probative value as the authors cannot readily be identified as physicians.6 An April 8, 2005
report by Dr. Schultz which diagnosed a left shoulder injury due to repetitive motion and the
May 27, 2005 MRI scan results did not provide any opinion as to whether appellant was capable
of performing the light-duty position. Similarly, Dr. Schultz provided no opinion as to whether
appellant was disabled from working beyond requesting modification of her usual work duties.
Thus, these reports are insufficient to her claim for a recurrence of disability.
The Board finds that appellant has not submitted the necessary detailed medical opinion
evidence complete with objective physical findings to support a change in the nature and extent
of her injury-related condition or to support the period of disability claimed.
CONCLUSION
The Board finds that appellant has failed to establish that she sustained a recurrence of
disability due to her accepted employment injury or is entitled to compensation for the period
April 6 to November 25, 2005.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated December 28, 2005 is affirmed.
Issued: January 23, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

See Merton J. Sills, 39 ECAB 572 (1988).

5

